DISSENTING OPINION.
Snodgeass, J.
I do not concur in the opinion of the majority, and think there is no conflict *774between the cases of Gilbert v. Driver, 3 Head, and Jackson v. Baxter, 5 Lea, when the points of decision are accurately noted. In the first case the only point in decision was the construction of § 3861 of the Code (M. & V.).
It is true, as stated in the opinion of the majority, that after defendant’s motion to dismiss the appeal in the Circuit Court the case was tried de novo, and on the trial in the Circuit Court the plaintiff recovered, but upon appeal to this Court the trial upon the mei'its was disregarded, and this Court went back to the error committed in overruling defendant’s motion to dismiss the appeal. This motion it held to have been well taken, and sustained it and dismissed the appeal, and the judgment of the Justice was affirmed here. The construction there was in nowise controlled or affected by the de novo trial. It was clear, positive, and unambiguous upon the statute, and determined that where an appeal was dismissed because taken after the time allowed by law, affirmance was the proper judgment. This was in accord with the plain terms of the statute (the only one relating specially to an invalid appeal from a Justice), was a contemporaneous construction, and should be sustained now, unless it has been overruled between the date of its delivery and the present, as it is of great consequence, as well as propriety, that long-settled questions of construction relating to practice should not be opened. It is better, indeed, that such a question, even if *775its original determination were doubtful, remain settled than that it be ever changed as judicial opinion fluctuates. The bar and the people prefer to know what the law is rather than frequently to learn by useless changes what it originally ought to have been.
There is nothing observably wrong in the statute. There can be no doubt of the power of the Legislature to provide that appeals from judgments of Justices of the Peace must be taken within two days, exclusive of Sundays, after judgment; and to provide, in effect, .that if a party attempt to bring up such case by appeal later, and the appeal is for that reason dismissed on motion, the penalty for harrassing and delaying his adversary shall be an affirmance in the Circuit Court. On the contrary, no reason is perceived (or stated by the majority) why such a law was not a desirable as well as a proper one, and, as we have already shown, it has been held to be a valid one and sustained.
Returning to our original proposition that it ought to be upheld as originally construed, unless the case cited as construing it has been overruled, we call attention to the case supposed by the majority to be inconsistent with it, for it is agreed by the majority that the case does not overrule it in terms; indeed, it does not even refer to it. Ve insist that it does not overrule it in effect. There is no inconsistency or conflict whatever between them on the real questions arising in each, *776and which, alone conld have been properly determined, and which in each case were properly determined.
In the- 5 Lea case there was no appeal, and so much of the opinion as shows this fact is quoted in the majority opinion. There Avas no prayer for an appeal, no grant of an appeal, no bond given or pauper oath taken, and no pretense of appeal. The proper judgment was therefore held not to be an affirmance. What the proper judgment was is not stated by Judge Freeman, Avho delivered the . opinion, but what it ought' to have been will occur to every lawyer. It ought to have been that the action of the Circuit Judge refusing to entertain the case on appeal be sustained in fact, though not in form of dismissing the appeal, but that the case' be stricken from the docket of the Circuit Court, because not brought there by appeal or otherwise.
In that case it appeared the papers had been brought in and the case docketed, but without an appeal, or bond, of pauper oath. This form of order Avas the proper one, and it manifestly could not conflict with the former case. In the former case there Avas an appeal — irregular, if you please, but still' an appeal — dismissed, and a judgment of affirmance. In the latter there - was no appeal, and there Avas not, and could not have properly been, an affirmance. The latter case is not exact in its terms, but it is correct as a result, and does not affect the question now before us. It construed *777§ 3940 (M. & Y.) and properly applied it, but it did not call for a construction of § 8861, and none was given it.
There is no possible conflict in what was decided in the two cases, nor in what was said, if this obvious difference is borne in mind, and therefore the last case should not be treated as inconsistent with the first. Both should be allowed to stand, as they clearly may, and as they properly ' should.
As a matter of reason as well as authority, however, the construction put upon the statute in the 3 Head case is a correct one. The vital error, it seems to me, in the opinion of the majority, is treating an appeal taken after two days from the judgment of a Justice of the ■ Peace as no appeal.
It is well settled by a practice of more than a quarter of a century that such an appeal will give the Circuit Court jurisdiction, and its judgment in a case so appealed will be valid if there is no motion to dismiss the appeal before trial. Prom this it conclusively follows that such an appeal is not void. It is merely irregular. The distinction is the familiar one that where an official having power to do a thing does it out of time, or irregularly, the act is not void, but void- ■ able; where he has no power and does it, the act is void. A Justice of the Peace has the power to grant an appeal. He is required to do so only within two days after judgment. If he grants it *778later it is voidable. Had be no power to grant, it would of course be void. But it is not so merely because the power is irregularly exercised. We liave tbis principle illustrated in our own practice. If an appellant, having a certain time (now thirty days, under eei'tain circumstances not necessary to be stated) to execute bond for appeal to tbis Court, gives bis bond after that time, bis appeal will be valid and entertained 'if there is no motion to dismiss it. So a writ of error cannot issue, even upon order of tbis Court, after two years; yet, if it does issue, and there is no motion to dismiss it, the Court takes jurisdiction and'' tries the case.
These cases are cited to show that an appeal or appellate proceeding, authorized in a given time only, is not void if granted later. It is an irregular and voidable proceeding, of course, but is not void, and cannot be treated as no proceeding.
Kor the reasons stated, I think the judgment was erroneous and should be reversed.